Citation Nr: 1314936	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  06-38 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and her son-in-law




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to February 1946.  He died in November 2004.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida that denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

In May 2008, the appellant, the daughter of the appellant and the Veteran, and their son-in-law testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In July 2008 and December 2010, the Board remanded this matter for further development, and this matter is now returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1. The Veteran died in November 2004.  The death certificate shows that the immediate cause was cardiopulmonary arrest and that the underlying cause was acute leukemia.  

2.  During his lifetime, the Veteran had no established service-connected disabilities.

3.  The preponderance of competent and credible evidence shows that the Veteran was not present during the occupation of Hiroshima or Nagasaki, Japan, during his service in Japan in 1945 and 1946.

4.  The preponderance of competent and credible evidence shows that the Veteran was not exposed to ionizing radiation while serving in Yokohama, Japan in 1945 and 1946.

5.  The preponderance of competent and credible evidence shows no nexus between the post-service diagnosis of acute leukemia and service.


CONCLUSIONS OF LAW

1.  Acute leukemia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2012).

2.  A disability incurred during or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in April and July 2005, March and October 2007, and November 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Although VA did not notify the appellant of how VA determines the disability rating and effective date, she is not prejudiced by this lack of notice because the preponderance of competent and credible evidence shows no nexus between the post-service diagnosis of acute leukemia and service.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board acknowledges that in its July 2008 remand, it asked that the Appeals Management Center (AMC) to ensure that the VCAA notice provided to the appellant was in compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In that regard, the Board notes that the appellant was provided with a VCAA notice in April 2005, and that such notice satisfies the requirements set forth in Hupp, such that there is no defect in the notice provided to the appellant.  As to the Veterans Law Judge's duty to notify and assist pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Board undertook additional development to determine whether the Veteran was in or near Hiroshima or Nagasaki, Japan, during his service, and there was no indication that the represented appellant had any additional information to submit.  Id. at 498-99.   Accordingly, the clarity and completeness of the hearing record was intact and the purpose of 38 C.F.R. § 3.103(c)(2) (2012) was fulfilled.  Id. at 499.  The claim was most recently readjudicated in a December 2012 supplemental statement of the case.

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  The appellant submitted the available private treatment records and private doctor statements along with photographs purportedly taken by the Veteran during his service in Japan.

The Veteran's service treatment and personnel records, any radiation-related records, and any Office of the Surgeon General reports have likely been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In October 2007, the RO prepared a memorandum addressing the unavailability of the service treatment records and the appellant was made aware of the unavailability of these records and has been provided with information as to alternate documents that might substitute for the service treatment records.   

A June 2007 response from the Defense Reduction Threat Agency included a review of the morning reports for Headquarters Company, 8th Army that revealed the Veteran's assignments while in Japan.  Pursuant to the July 2008 remand, the RO attempted to obtain from the NPRC copies of any available operational reports, to include unit histories, operational orders, movement orders, maps and graphics, and commanders and staff officer journals for Headquarters Company, 8th Army and the 577th Composite Service for the time period from August 1, 1945, to January 31, 1946.  In October 2008, the NPRC indicated that they did not have these records and the AMC prepared a memorandum on the unavailability of records from the NPRC in November 2009.

Pursuant to the December 2010 remand, the AMC contacted the U.S. Army Human Resources Command to see if they had copies of any available operational reports relating to the Veteran's service in Japan for the period from August 1, 1945 to January 31, 1946, to include unit histories, operational orders, movement orders, maps and graphics, and commanders and staff journals for the Headquarters Company, 8th Army, the 557th Composite Service Company, and also the 1639th Engineering Utilities Detachment.  In May 2012, the U.S. Army Human Resources Command indicated that they had no such records and the AMC prepared a memorandum on the unavailability of records from the organization in June 2012.

Pursuant to the December 2010 remand, the AMC contacted the National Archives and Records Administration to see if they had copies of any available operational reports relating to the Veteran's service in Japan for the period from August 1, 1945 to January 31, 1946, to include unit histories, operational orders, movement orders, maps and graphics, and commanders and staff journals for the Headquarters Company, 8th Army, the 557th Composite Service Company, and also the 1639th Engineering Utilities Detachment.  In September 2012, the National Archives and Records Administration indicated that they had searched the unit histories of the 557th Composite Service Company, 8th Army, and also the 1639th Engineering Utilities Detachment and other reports, and addressed whether these units were located in the areas of Hiroshima or Nagasaki.  

Although the National Archives and Records Administration reviewed the unit histories and other reports rather than provided them as directed by the Board's December 2010 remand, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 309-09 (1992), the United States Court of Appeals for Veterans Claims (the Court) found that the presumption of regularity applied to VA. The Court found that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties.  Applying the presumption of regularity to employees of the National Archives and Records Administration, there is no clear evidence that the employee who prepared the September 2012 letter misreported his findings.  Thus, although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

VA has a heightened duty to assist the appellant in developing her claim since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

As noted above, the Department of Defense could not provide dose data for the Veteran.  Although the appellant submitted statements from private doctors either implying or directly noting that the Veteran had radiation exposure in Yokohama, Japan, in addition to exposure in Hiroshima and Nagasaki, the Board finds that there is no need to obtain a dose estimate for radiation exposure while serving in Yokohama from the VA Under Secretary of Health pursuant to 38 C.F.R. § 3.311(a)(2) because, as explained below, the Board finds that these statements do not constitute credible evidence of exposure to ionizing radiation in Yokohama, Japan.

The Board notes that no VA medical opinion was obtained.  The Board finds that an opinion is not necessary to decide the merits of this claim.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist a claimant in obtaining a medical opinion or examination for a claim of entitlement to dependency and indemnity compensation, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the claim for dependency and indemnity compensation.  The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to a DIC claim.  The Federal Circuit later held in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) that in the context of a claim for dependency and indemnity compensation, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide a medical opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this case, no reasonability possibility exists because the preponderance of competent and credible evidence shows that the Veteran was not present during the occupation of Hiroshima or Nagasaki, Japan, during his service in Japan in 1945 and 1946, and that the Veteran was not exposed to ionizing radiation while serving in Yokohama, Japan in 1945 and 1946.

In light of the above, the AMC complied with the directives of the Board remands to the extent necessary and possible.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing Law and Regulation

In order to establish service connection for the cause of a veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to constitute a contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as carcinoma, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways, which have been outlined by the Court.  See Davis v Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the disease at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1,039, 1,043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) include all forms of leukemia except chronic lymphatic leukemia.  The provisions of 38 C.F.R. § 3.309(d) define a radiation-exposed veteran as one who participated in a radiation-risk activity during service.  That regulation specifically provides that a prescribed radiation risk activity includes participating in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  The term "occupation of Hiroshima or Nagasaki, Japan, by United States forces" means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure, or deactivation and conversation of war plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).  

Service connection may also be considered based on exposure to ionizing radiation under the provisions of 38 C.F.R. § 3.311.  To consider service connection under 38 C.F.R. § 3.311, the evidence must show the following: (1) a veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations.  38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes.  Medical opinions are ultimately the criteria upon which service connection rests under this regulation.   Under 38 C.F.R. § 3.311, a "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include all forms of leukemia except chronic lymphatic (lymphocytic) leukemia.  38 C.F.R. § 3.311(b)(2).  Leukemia may become manifest at any time after exposure.  38 C.F.R. § 3.311(b)(5)(ii).

Analysis

The Veteran died in November 2004.  The death certificate shows that the immediate cause was cardiopulmonary arrest and that the underlying cause was acute leukemia.  During his lifetime, the Veteran had no established service-connected disabilities.

The acute leukemia was first diagnosed in 2004 almost six decades after active service.  A review of the private treatment records does not show any competent evidence of leukemia within a year of the appellant's separation from active duty.

The appellant alleges that the Veteran had acute leukemia due to his service in Japan following World War II.  She asserts that he had radiation exposure from being stationed at Hiroshima, Nagasaki, and Yokohama.  A review of the record, however, reflects that the most credible evidence and persuasive evidence shows that the Veteran was not present during the occupation of Hiroshima or Nagasaki, Japan, during his service in Japan in 1945 and 1946, and that the Veteran was not exposed to ionizing radiation while serving in Yokohama, Japan in 1945 and 1946.  Therefore, the appellant did not participate in a radiation-risk activity during service as defined in 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311.  

The evidence in support of the assertion that the Veteran was present during the occupation of Hiroshima and/or Nagasaki, Japan, during his service in Japan in 1945 and 1946 is as follows.  The appellant, the daughter of the appellant and the Veteran, and the Veteran's son-in-law all testified that the Veteran told them that he was at Hiroshima and Nagasaki.  The appellant and the son-in-law also submitted statements reflecting this assertion.  There are two private doctors' statements of record dated in December 2004 and January 2005 that reflect these doctors' notation that the Veteran was exposed to radiation at Hiroshima and Nagasaki.  The appellant submitted photographs from the Veteran's service showing, among other things, dead bodies in a barren area near a body of water.

It must be noted that all of these statements and testimony appear to essentially be based on a reporting by the Veteran and not based on direct knowledge of seeing the Veteran at these two cities.  The Board also notes that the map of Japan in the claims file reflects that Hiroshima, Nagasaki, and Yokohama (where the Veteran was primarily stationed) are all located at bodies of water.  For this reason, and as there is no other identifying characteristic suggesting the location where the photograph was taken, any assertion that this photograph establishes the Veteran's presence at Hiroshima or Nagasaki also ultimately rests on the credibility of the Veteran's own report to family members that it does.  

The evidence against the assertion that the Veteran was present during the occupation of Hiroshima or Nagasaki, Japan, during his service in Japan in 1945 and 1946 is as follows.  A June 1946 citation awarding the Veteran the Meritorious Service Unit Plaque reveals that his unit, the 577th Composite Service Company, served in Yokohama, Japan repairing a major portion of Japanese public utilities.  A June 2007 response from the Defense Reduction Threat Agency included a review of the morning reports for Headquarters Company, 8th Army that reveals that the Veteran debarked in Yokohama, Japan on September 10, 1945, and was transferred to the 557th Composite Service Company on October 2, 1945, also at Yokohama, Japan.  From January 7-14, 1946, he was on temporary duty in Kyoto, Japan, and on January 18, 1946, he was transferred to the 4th Replacement Depot at Tokyo for return to the United States.  In a September 2012 statement, an employee of the National Archives and Records Administration indicated that he had reviewed the unit histories for the 557th Composite Service Company, and the 1639th Engineering Utilities Detachment for the period from August 1, 1945, to January 31, 1946, and other reports.  That employee stated that none of the histories and reports shows that those two units were located in the areas of Hiroshima or Nagasaki during the time period from August 1, 1945, to January 31, 1946.

While the Veteran was competent to report where he was stationed in Japan, the Board must ultimately find his report that he was present at Hiroshima and Nagasaki not credible.  As noted, this assertion is contradicted by official government findings from the Defense Reduction Threat Agency and the National Archives and Records Administration that greatly detail the Veteran's whereabouts while stationed in Japan.  These agencies indicated that there was no evidence in records of the service department that the Veteran's unit or units (and thus the Veteran himself were ever in Hiroshima or Nagasaki.  In fact, such records specifically put the unit of which he was a member in other substantially distant locations.  The Board finds the contemporaneous records reviewed by these agencies to be far more credible than statements made by the Veteran throughout the decades following service.  The Board emphasizes that this finding does not necessarily mean that the Board is of the opinion that the Veteran purposely misled the nature of his service.  It must be noted that in many of these instances the Veteran was relating events that occurred in a foreign country during a time of war many years after the fact.  Nevertheless, regardless of whether the Veteran purposely mischaracterized the events in service or unintentionally did so, the ultimate conclusion is that his report of having been present in Hiroshima and Nagasaki is not credible evidence.

The Board also places greater weight on the government findings than on the pictures submitted by the appellant.  None of those pictures provide any definitive evidence that the Veteran served in Hiroshima and Nagasaki beyond the Veteran's own report that the photographs were taken in those locations, whereas the government agencies indicated that there was no evidence that the Veteran's unit or units and thus the Veteran himself was ever in Hiroshima or Nagasaki.

The record shows that the Veteran did serve in Yokohama, Japan.  However, Yokohama is not a location in which an atomic bomb was dropped during World War II, and the record establishes that Yokohama is not within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, so as to constitute a radiation risk activity.  In a November 2005 statement, a private doctor indicated that the Veteran had radiation exposure in Yokohama.  In a December 2004 statement, another doctor also appeared to imply that the Veteran was exposed to radiation in Yokohama.  Again, however, the Board notes that these physicians appeared to be merely relating information they had been told by the Veteran or a relative, and did not demonstrate any personal knowledge as to the events that occurred during service.  There is no other suggestion in the record that service in Yokohama involved risk of exposure to ionizing radiation.  There is also nothing to suggest that these physicians have any specialized knowledge as to the history of ionizing radiation risk in Japan during World War II.  Their statements are merely blanket assertions with no supporting evidence in which they referred to Yokohama along with Nagasaki and Hiroshima as the source of the Veteran's exposure.  In the absence of any expertise or supporting evidence, and in light of the credibility discussion above with respect to the Veteran's report, the Board finds that these blanket statements from these physicians do not constitute credible evidence that the Veteran was exposed to radiation in Yokohama or was otherwise involved in a radiation risk activity in service.

The December 2004 and January 2005 private doctor statements also relate the Veteran's leukemia to active service in Japan.  These opinions are, however, predicated on the Veteran being exposed to radiation in Hiroshima, Nagasaki, and Yokohama.  The Board has found that the preponderance of competent and credible evidence shows that the Veteran was not present during the occupation of Hiroshima or Nagasaki, Japan, during his service in Japan in 1945 and 1946, and that the Veteran was not exposed to ionizing radiation while serving in Yokohama, Japan in 1945 and 1946.  A medical opinion based on an inaccurate factual premise is not probative.  

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that the Veteran's fatal acute leukemia was related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


